MEMORANDUM **
Martin Jay Purdom appeals his 21-month sentence for being a felon-in-possession of a firearm in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review for clear error the district court’s findings of fact underlying its sentencing decision. United States v. Parrilla, 114 F.3d 124 (9th Cir.1997). We affirm.
Purdom contends that the district court erred in applying a U.S.S.G. § 2K2.1(b)(l)(A) upward adjustment for possession of three or more firearms because the government did not establish that Purdom was in constructive possession of three additional firearms.
The three additional firearms were found in Purdom’s home which he shared with his wife and two minor children. Because the district court found that Purdom *944had knowledge of each of the additional firearms, and because the firearms were found in locations to which Purdom had unhindered access, the district court did not clearly err in finding that Purdom constructively possessed the additional firearms. See United States v. Terry, 911 F.2d 272, 278 (9th Cir.1990) (finding that the necessary power and intention to exercise dominion and control over a firearm is satisfied by knowledge and unhindered access when alone); see also United States v. Garcia-Cruz, 978 F.2d 537, 540 (9th Cir. 1992). We therefore affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.